919 F.2d 957
UNITED STATES of America, Plaintiff-Appellee,v.Gerald VONTSTEEN, a/k/a Skip Vontsteen, Defendant-Appellant.
No. 89-2745.
United States Court of Appeals,Fifth Circuit.
Dec. 11, 1990.

H. Michael Sokolow, Asst. Federal Public Defender, Roland E. Dahlin, II, Federal Public Defender, Houston, Tex., for defendant-appellant.
Paula C. Offenhauser, Asst. U.S. Atty., Henry K. Oncken, U.S. Atty., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas;  David Hittner, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion August 17, 1990, 5 Cir., 1990, 910 F.2d 187)
Before CLARK, Chief Judge, GEE, POLITZ, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER and BARKSDALE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.